Citation Nr: 0518947	
Decision Date: 07/13/05    Archive Date: 07/20/05	

DOCKET NO.  04-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a compensable rating for residuals of a right 
little finger fracture.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
April 1980 to May 1983, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right little finger is not productive of 
any ascertainable functional impairment and the disability 
does not present any exceptional or unusual circumstances so 
as to render impractical the application of the regular 
schedular standards.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a right little finger fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71, 4.71a, 
Diagnostic Codes 5227, 5230 (2001 and 2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated October 2001.  This letter, 
provided to the veteran prior to the decision at issue, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertains to the claim.  

Thereafter, the veteran received the May 2002 rating decision 
and the Statement of the Case.  Collectively, these documents 
issued in connection with this appeal notified the veteran of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file.  Additionally, the veteran was afforded two VA 
examinations in order to assess the current severity of the 
veteran's service-connected disorder.  Neither the veteran 
nor his representative have made the RO or the Board aware of 
any additional evidence that needs to be obtained in 
connection with his claim.  Accordingly, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

B.  Evidence

Historically, a rating decision dated January 1995 granted 
service connection for a fracture of a right little finger 
and assigned a noncompensable evaluation under Diagnostic 
Code 5227, which pertains to ankylosis of the ring or little 
finger.  The rating decision was based upon a review of the 
veteran's service medical records and VA outpatient treatment 
records.  The noncompensable evaluation has remained in 
effect since that time.  In September 2001, the veteran 
submitted a request for an increased evaluation of his 
service-connected disability.

The veteran was afforded a VA examination in December 2001, 
at which time he reported a history of chronic pain in his 
hand that was particularly bothersome while typing for his 
job.  He denied numbness and tingling in his hands or 
fingers.  On examination, the examiner reported no obvious 
deformity anywhere in the veteran's hand or his fingers.  The 
veteran had a full range of motion of all of his joints, and 
while there appeared to be some palpable callus in the region 
of injury, the veteran was nontender to palpation over this 
region.  The veteran's strength was noted as 5/5 and 
light-touch sensation was intact.  The x-rays of the 
veteran's right hand and fifth finger demonstrated 
essentially no deformity from an injury to his hand and 
showed excellent alignment of all of his metacarpophalangeal 
(MP), proximal interphalangeal (PIP) and distal 
interphalangeal (DIP) joints with no evidence of arthritis.  
The examiner's impression was that the examination was 
essentially normal, and while the veteran reported chronic 
pain, the examiner did not have a good explanation as to this 
pain since he found no evidence of any neurovascular injury.  

Based on the findings of the VA examination, a May 2002 
rating decision denied increased compensation on the basis 
that a noncompensable evaluation was assigned for ankylosis 
of the little finger and there was no evidence of additional 
functional loss due to pain.  In May 2003, the veteran filed 
a notice of disagreement with the rating decision, in which 
he stated that he has constant hand pain and has difficulty 
typing at work.  

In December 2003, the veteran was afforded a second VA 
examination.  The examiner noted no swelling or tenderness of 
the fifth MP or PIP joints, but that there was tenderness to 
palpation of the distal fifth right metacarpal.  The examiner 
noted painless range of motion of the MP joint of the little 
finger on the right, flexion of zero to 90 degrees, and 
extension of zero to 30 degrees.  She assessed a healed right 
fifth metacarpal fracture, and opined that the veteran's 
current stiffness and soreness of the right fifth finger were 
not as likely as not related to the in-service fracture 
because it was the metacarpal and not the fifth digit that 
was fractured.  Although the veteran reported tenderness at 
the site of the fracture that had gotten worse over time, the 
examiner noted that this tenderness would not be the normal 
course of this sort of fracture.  However, since the veteran 
reported subjective pain at the site of the fracture, the 
examiner found that it is as likely as not due to the 
fracture.  She stated that this still would not cause the 
difficulty with keyboarding reported by the veteran.  

The RO issued a statement of the case in February 2004, which 
informed the veteran that the noncompensable evaluation would 
be continued.  In April 2004, the veteran submitted his VA 9 
Form in which he reported experiencing chronic pain, cramps, 
and stiffness in his hand and stating that there is clearly 
visual deformity to his right hand.




C.  Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his right little finger fracture.  More 
specifically, he argues that his current evaluation for which 
he receives a noncompensable rating does not accurately 
reflect the severity of symptomatology associated with that 
disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the particular disability for which the 
veteran has been service connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions are affected, but also the anatomical 
location and symptomatology are closely analogous.  See 
38 C.F.R. §§ 4.20, 4.27.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Under the regulations in effect at the time the veteran 
submitted his application for an increased rating, the 
veteran's disability was rated under Diagnostic Code 5227 for 
ankylosis of the ring or little finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2001).  Ankylosis is the "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The RO 
assigned a noncompensable rating to the veteran's disability 
since it was the only assignment available for ankylosis of 
the little finger. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2001).   

The regulations were revised during the pendency of this 
appeal effective August 26, 2002.  See 38 C.F.R. Part 4 
(2002).  Diagnostic Code 5227 continued to provide a 
noncompensable evaluation for ankylosis of the little finger, 
whether it is favorable or unfavorable. 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2004), as amended by 67 Fed. Reg. 144, 
48784 - 48787 (July 26, 2002).  However, the revised 
regulations contained new diagnostic criteria for 
disabilities concerning the limitation of motion of fingers.  
In regards to the little finger, the new criteria provide a 
noncompensable rating for any degree of limitation of motion, 
whether it affects the minor or the major hand. 38 C.F.R. § 
4.71a, Diagnostic Code 5230 (2004).  

The Note that follows Diagnostic Code 5227 states that it 
should also be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  See 
38 C.F.R. § 4.71a, Note following Diagnostic Code 5227.

Under Diagnostic Code 5155, as in effect both before and 
since August 26, 2002, amputation of the little finger of 
either hand with metacarpal resection (more than one-half of 
the bone lost) warrants a 20 percent rating.  Amputation 
without metacarpal resection warrants a 10 percent rating.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, 
the VA must apply the regulatory version that is more 
favorable to the veteran. Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the Board must evaluate the 
veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  In a 
2000 opinion, however, VA's Office of General Counsel 
determined that the amended rating criteria, if favorable to 
the claim, could be applied only for periods from and after 
the effective date of the regulatory change.  The Board can 
apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change. See VAOPGCPREC 3-00.

Regardless of whether the old or revised criteria are used to 
evaluate the veteran's service-connected disability in this 
case, a compensable rating cannot be granted under either 
Diagnostic Code 5227 or 5230, and the Board finds that no 
other Diagnostic Codes pertain to the disability of the 
little finger.  

The veteran has been afforded two VA examinations, with no 
functional impairment demonstrated at the time of either 
examination.  The December 2001 examination showed that while 
the veteran complained of chronic pain, the examiner could 
not find an explanation as to the cause of this pain since he 
found no evidence of any neurovascular injury.  The examiner 
noted no obvious deformity anywhere in the veteran's hand or 
his fingers.  He also noted that the veteran had a full range 
of motion of all of his joints and was nontender to palpation 
over the area of injury.  The veteran's strength was noted as 
5/5 and no evidence of arthritis was noted.  The veteran 
denied numbness and tingling in his hands or fingers.  As 
such, the examiner concluded that the examination was 
essentially normal.  

The veteran's May 2003 VA examination reports that the 
veteran had painless range of motion of the MP joint of the 
little finger on the right, flexion as zero to 90 degrees, 
and extension of zero to 30 degrees.  The examiner found no 
swelling or tenderness of the fifth MP joint or PIP joint, 
but some tenderness to palpation of the distal fifth right 
metacarpal.  While the examiner assessed a healed right fifth 
metacarpal fracture, she opined that the veteran's current 
stiffness and soreness of the right fifth finger were not as 
likely as not related to the in-service fracture because it 
was the metacarpal and not the fifth digit that was 
fractured.  Although the veteran reported tenderness at the 
site of the fracture that had gotten worse over time, the 
examiner noted that this tenderness would not be the normal 
course of this sort of fracture.  However, since the veteran 
reported subjective pain at the site of the fracture, it is 
as likely as not due to the fracture.  

Based on these examinations, the Board finds that the 
criteria for a compensable evaluation have not been met.  The 
VA examinations have clearly demonstrated that the veteran's 
service-connected finger disability is not ankylosed as he 
can clearly move it, and indeed he has a full range of 
motion.  He has flexion of zero to 90 degrees and extension 
of zero to 30 degrees.  Regardless, ankylosis of the little 
finger is a noncompensable rating under the old and revised 
rating criteria.  Additionally, a compensable evaluation is 
not available under Diagnostic Code 5230 as the rating 
criteria only provide a noncompensable evaluation for any 
limitation of motion of the little finger, no matter how 
severe.  Further, the Board notes that on neither VA 
examination did the examiner report that there was any 
related limitation of motion of other digits or interference 
with the overall function of the hand.  Lastly, there is no 
basis in the record for finding the severity of the veteran's 
right little finger disability to be equivalent to 
amputation.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
While the veteran has indicated that he has pain, cramps, 
stiffness and visual deformity to his right hand, the medical 
evidence does not support the contention that he has 
limitation of motion and/or functional loss as a result of 
the service-connected disability.  While the May 2003 VA 
examiner opined that the veteran's tenderness to palpation 
was as likely as not due to the fracture based upon the 
veteran's reported subjective tenderness at the site of the 
fracture, the examiner also reported that this pain was 
unusual for the type of injury involved and still would not 
cause the difficulty with keyboarding reported by the 
veteran.  Even accepting that the veteran may have some 
residual tenderness from the in-service injury and although 
the Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  Moreover, the Board notes 
that while tenderness was noted on VA examination in May 
2003, the examiner specifically noted that the veteran had a 
painless range of motion, and repeat VA x-rays not only do 
not show arthritis at the fracture site but do not even show 
any evidence of the prior right little finger fracture.  See 
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991) (painful motion due to 
arthritis is deemed to be limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, even if 
there is no actual limitation of motion).

The Board has considered the requirement of 38 C.F.R. § 4.3 
(2004) to resolve any reasonable doubt regarding the current 
level of the veteran's disability in his favor. As discussed 
previously, the objective medical evidence does not create a 
reasonable doubt regarding the current level of his right 
little finger disability.  Accordingly, the Board finds that 
the preponderance of the evidence is against assignment of a 
compensable disability rating for the veteran's service-
connected residuals of a right little finger fracture.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the veteran that his right little finger 
disability has resulted in interference with his 
employability beyond that contemplated by the regular 
schedular standards or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for fracture of the right little finger 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


